Name: Commission Regulation (EEC) No 1390/86 of 7 May 1986 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12.5.86 Official Journal of the European Communities No L 124/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1390/86 of 7 May 1986 altering the monetary compensatory amounts Germany: for milk and milk products for cereals for other sectors France : for milk and milk products for beef and veal for wine for other sectors Ireland: for animal products for plant products Netherlands : for milk and milk products for cereals for other sectors BLEU: for all sectors + 2,9 + 2,4 + 1,8 - 1,7 - 3,3 - 1,2 - 6,3 0 - 1,5 + 2,9 + 2,4 + 1,8 0 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (4), as amended by Regulation (EEC) No 1013 /86 (2), and in particular Articles 9 (2) and 12 thereof, Having regard to Council Regulation (EEC) No 1678 / 85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 505 /86 (4), Having regard to Commission Regulation (EEC) No 3155/ 85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (5), as last amended by Regulation (EEC) No 1002/86 (*), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/ 85 were fixed by Commission Regulation (EEC) No 1057/ 86 (7), as last amended by Regulation (EEC) No 1317/86 (8); Whereas , following the readjustment of the represen ­ tative rates fixed in Annexes I, II , IV, V, VI , VII, VIII, X and XI to Council Regulation (EEC) No 1678 / 85 (9), the monetary compensatory amounts for those Member States that maintain their currencies in relation to each other at any given moment within a band of 2,25 % should be calculated using the following monetary gaps :  Denmark : for all sectors 0 Whereas , pursuant to Article 2 ( 1 ) of Commission Regu ­ lation (EEC) No 3153 / 85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (10), the monetary compensatory amounts for the other Member States are to be calculated on the basis of the rates during the reference period from 30 April to 6 May 1986 ; whereas these provisions result in the following monetary gaps : Italy : for milk and milk products and for beef and veal for wine for other sectors United Kingdom : for milk and milk products and for beef and veal for other sectors Greece : for milk and milk products and for beef and veal for wine for other sectors Spain : for milk and milk products , beef and veal and for wine for other sectors Portugal: for sugar 1,5 3.0 6,5 7.1 10.7 24,1 38,3 41.8 0 1,4 2.2 ') OJ No L 164 , 24 . 6 . 1985 , p . 6 . 2) OJ No L 94 , 9 . 4 . 1986, p . 18 . 3 ) OJ No L 164 , 24 . 6 . 1985 , p . 11 . 4) OJ No L 51 , 28 . 2 . 1986, p . 1 . 5 ) OJ No L 310 , 21 . 11 . 1985 , p . 22 . 6) OJ No L 93 , 8 . 4 . 1986 , p . 8 . 0 OJ No L98 , 12 . 4 . 1986 , p . 1 . ') OJ No L 116 , 9 . 5 . 1986, p . 1 . ') OJ No L 164 , 24 . 6 . 1985 , p . 11 . O OJ No L 310 , 21 . 11 . 1985 , p . 4 . No L 124/2 Official Journal of the European Communities 12.5.86 Whereas, however, pursuant to Council Regulation (EEC) No 1245/ 86 ('), the application of that part of the negative MCA introduced following the realignment of currencies on 6 April 1986 has been suspended for products in the pigmeat and eggs and poultrymeat sectors ; whereas , for the purpose of calculating the monetary compensatory amounts for the feed ration from which the MCA for the products of the sectors in question are derived, the following gaps should be used : HAS ADOPTED THIS REGULATION : Article 1 1 . The columns of the negative monetary compensatory amounts in Parts 3 , 5 and 8 of Annex I to Regulation (EEC) No 1057/ 86 are hereby replaced by those set out in the Annex to this Regulation . 2 . Annexes II and III to Regulation (EEC) No 1057/ 86 are replaced by Annexes II and III to this Regulation . 3 . Annex IV to this Regulation is added to Regulation (EEC) No 1057/ 86 . Article 2 This Regulation shall enter into force on 12 May 1986 .  Spain :  France :  Greece :  Ireland :  Italy :  United Kingdom : 0 0 36,7 0 3,8 4,7 Whereas the relevant management committees have not delivered an opinion within the time limit set by their chairmen, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1986 . For the Commission Frans ANDRIESSEN Vice-President 0) OJ No L 113 , 30 . 4 . 1986 , p. 8 . 12 . 5 . 86 Official Journal of the European Communities No L 124/3 PART 3 BEEF AND VEAL Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands DenmarkI UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/ 100 kg Fl/ 100 kg Dkr/ 100 kg\ £/ 100 kg Bfrs/Lfrs/100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg  Live weight  01.02 A II O 7,078 3 656 37,27 4 410,1 Net weight  02.01 Alia) 1 13,449 6 946 70,82 8 379,2 02.01 All a) 2 10,759 5 557 56,65 6 703,4 02.01 All a) 3 16,138 8 336 84,98 10 055,1 02.01 A II a) 4 aa) 10,759 5 557 56,65 6 703,4 02.01 All a) 4 bb) 18,403 9 506 96,91 11 466,3 02.01 A lib) 1 O 11,962 6 179 62,99 7 453,1 02.01 All b) 2 ( 2) 9,570 4 943 50,39 5 962,5 02.01 A II b) 3 (2) 14,953 7 723 78,74 9 316,4 02.01 All b) 4 aa) (2) 9,570 4 943 50,39 5 962,5 02.01 A lib) 4 bb) 11 (2) 14,953 7 723 78,74 9 316,4 02.01 A lib) 4 bb) 22 (2)(3 ) 14,953 7 723 78,74 9 316,4 02.01 A lib) 4 bb) 33 (2) 14,953 7 723 78,74 9 316,4 02.06 CI a) 1 10,759 5 557 56,65 6 703,4 02.06 C I a) 2 15,360 7 933 80,88 9 569,9 :x 16.02 B III b) 1 aa) (4) 15,360 7 933 80,88 9 569,9 :x 16.02 B III b) 1 aa) (*) 9,202 4 753 48,45 5 733,1 ;x 16.02 B 1Kb) 1 aa) (6) 6,158 3 181 32,43 3 836,8 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows , other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows , other than those intended for slaugh ­ ter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . (2 ) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (} ) Entry under this subheading is subject to the production of a certi ­ ficate issued on conditions laid down by the competent authorities of the European Communities . (4) Products containing 80 % or more by weight of beef meat excluding offals and fat. ( 5) Products containing 60 % or more , but less than 80 % by weight, of beef meat excluding offals and fat. (') Products containing 40 % or more, but less than 60 % by weight, of beef meat excluding offals and fat. No L 124/4 P A R T 5 M IL K A N D M IL K P R O D U C T S M on et ar y co m pe ns at or y am ou nt s Official Journal of the European Communities CC T he ad in g N o D es cr ip tio n N o te s N eg at iv e Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) Ir el an d £ Irl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra n ce FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) Sp ai n Pt a/ 10 0 kg (a ) ex 04 .0 1 A I W ith th e ex ce pt io n of w he y (') 30 6 (d ) 1, 63 (d ) 36 9, 3 (d ) 0, 59 3 (d ) 04 .0 1 A II \ (') \ \ 30 6 (c ) 1, 63 (c ) 36 9, 3 (c ) 0, 59 3 (c ) 04 .0 1 B I C) \ 27 3 (c ) 1, 46 (c ) 32 9, 8 (c ) 0, 52 9 (c ) 04 .0 1 B II (') (,0 ) \ 21 3 (c ) 1, 14 (c ) 25 7, 0 (c ) 0, 41 2 (c ) 04 .0 1 B II I (') (10 ) \ \ 17 2 (c ) 0, 92 (c ) 20 7, 1 (c ) 0, 33 2 (c ) 04 .0 2 A II a) 1 \ C) l \ 4 05 7 21 ,6 4 4 89 3, 7 7, 85 4 04 .0 2 A II a) 2 \ n \ \ 2 58 8 (d ) 13 ,8 0 (d ) 3 12 2, 0 (d ) 5, 01 1 (d ) 04 .0 2 A II a) 3 \ n \ l 2 58 8 (d ) 13 ,8 0 (d ) 3 12 2, 0 (d ) 5, 01 1 (d ) 04 .0 2 A II a) 4 C) \ 2 09 8 (d ) 11 ,1 9 (d ) 2 53 1, 3 (d ) 4, 06 3 (d ) 04 .0 2 A II b) 1 C) (8) l 4 05 7 21 ,6 4 4 89 3, 7 7, 85 4 04 .0 2 A II b) 2 O (') 2 58 8 (d ) 13 ,8 0 (d ) 3 12 2, 0 (d ) 5, 01 1 (d ) 04 .0 2 A II b) 3 o | | 2 58 8 (d ) 13 ,8 0 (d ) 3 12 2, 0 (d ) 5, 01 1 (d )' 04 .0 2 A II b) 4 o \ I l 2 09 8 (d ) 11 ,1 9 (d ) 2 53 1, 3 (d ) 4, 06 3 (d ) 04 .0 2 A II I a) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y w ei gh t: I l I l | |  of le ss th an 15 % n I l 30 6 (d ) 1, 63 (d ) 36 9, 3 (d ) 0, 59 3 (d )  of 15 % or m or e o I 67 4 (d ) 3, 60 (d ) 81 3, 4 (d ) 1, 30 5 (d ) 04 .0 2 A III b) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht : I  of le ss th an 15 % n I l 24 5 (d ) 1,3 1 (d ) 29 5, 3 (d ) 0, 47 4 (d )  of 15 % or m or e bu t le ss th an 25 % o \ 67 4 (d ) 3, 60 (d ) 81 3, 4 (d ) 1, 30 5 (d )  of 25 % or m or e bu t le ss th an 32 % n 1 10 3 (d ) 5, 88 (d ) 1 33 1, 0 (d ) 2, 13 6 (d )  of 32 % or m or e n I l | | 1 22 6 (d ) 6, 54 (d ) 14 78 ,9 (d ) 2, 37 4 (d ) 04 .0 2 B I a) C) 4 26 5 22 ,7 4 5 14 4, 4 8, 25 7 04 .0 2 B Ib ) 1 aa ) C) \ \ 4 05 7 21 ,6 4 4 89 3, 7 7, 85 4 04 .0 2 B I b) 1 bb ) l i o 2 58 8 (d ) 13 ,8 0 (d ) 3 12 2, 0 (d ) 5, 01 1 (d ) 04 .0 2 B I b) 1 cc ) o I l 2 09 8 (d ) 11 ,19 (d ) 2 53 1, 3 (d ) 4, 06 3 (d ) 04 .0 2 B I b) 2 aa ) o I 4 05 7 21 ,6 4 4 89 3, 7 7, 85 4 12 . 5 . 86 C C T he ad in g N o D es cr ip tio n N ot es N eg at iv e Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) Ir el an d £ Irl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) Sp ai n Pt a/ 10 0 kg (a ) 04 .0 2 B Ib ) 2 bb ) o \ 2 58 8 (d ) 13 ,8 0 (d ) 3 12 2, 0 (d ) 5, 01 1 (d ) 04 .0 2 B Ib ) 2 cc ) o l 2 09 8 (d ) 11 ,1 9 (d ) 2 53 1, 3 (d ) 4, 06 3 (d ) 04 .0 2 B II a) O fa no n- fa tty lac tic dr y m at te r co nt en t, by w ei gh t:  of le ss th an 15 %  of 15 % or m or e 0 0 l 30 6 (d ) 86 0 (d ) 1, 63 (d ) 4, 59 (d ) 36 9, 3 (d ) 10 37 ,9 (d ) 0, 59 3 (d ) 1, 66 6 (d ) 04 .0 2 B II b) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht :  of le ss th an 15 %  of 15 °/o or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e o (0 o o 24 5 (d ) 86 0 (d ) 1 10 6 (d ) 12 29 (d ) 1,3 1 (d ) 4, 59 (d ) 5, 90 (d ) 6, 56 (d ) 29 5, 3 (d ) 1 03 7, 9 (d ) 1 33 4, 5 (d ) 14 82 ,7 (d ) 0, 47 4 (d ) 1, 66 6 (d ) 2, 14 2 (d ) 2, 38 0 (d ) 04 .0 3 A O fa fa tty co nt en tb y we ig ht :  of le ss th an 80 %  of 80 % or m or e bu t le ss th an 82 %  of 82 % or m or e o o o - ( b) 7 12 3 7 30 1 - ( b) 37 ,9 8 38 ,9 3 - ( b) 8 59 1, 8 8 80 6, 6 - ( b) 13 ,7 90 14 ,1 35 04 .0 3 B I (4) \ I l - ( b) - ( b) - ( b) - ( b) 04 .0 4 A \ (5) e2 ) 6 92 0 36 ,9 0 8 34 7, 2 13 ,3 97 ex 04 .0 4 C W ith th e ex ce pt io n of Ro qu ef or t 0 I I I l 5 60 7 29 ,9 0 6 76 4, 1 10 ,8 56 04 .0 4 D I a) O fa fa tc on te nt by we ig ht in th e dr y m at te r: \ \ \ \ l i l i \ \  of le ss th an 10 % O (12 ) l i 2 12 7 11 ,3 4 2 56 5, 6 4, 11 8  of 10 % or m or e bu t le ss th an 30 % O (12 ) | | I l 3 12 2 16 ,6 5 3 76 5, 5 6, 04 4  of 30 % or m or e O (12 ) 4 54 5 24 ,2 4 5 48 2, 5 8, 79 9 04 .0 4 D I b) O fa fa tc on te nt by we ig ht in th e dr y m at te r: I l | | l i I I I I  of le ss th an 55 % O (12 ) I l 4 54 5 24 ,2 4 5 48 2, 5 8, 79 9  of 55 % or m or e O (12 ) 5 39 0 28 ,7 4 6 50 1, 7 10 ,4 35 04 .0 4 D II 0 I 5 39 0 28 ,7 4 6 50 1, 7 10 ,4 35 ex 04 .0 4 E I a) W ith th e ex ce pt io n of G ra na Pa da no , Pa rm ig ia no Re gg ian o an d ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p m ilk o n I 7 99 2 42 ,6 2 9 64 0, 4 15 ,4 73 04 .0 4 E Ib ) 1 C) n 6 35 1 33 ,8 7 7 66 1, 5 12 ,2 97 12 . 5 . 86 Official Journal of the European Communities No L 124/5 No L 124/6 Official Journal of the European Communities 12 . 5 . 86 C C T he ad in g N o D es cr ip tio n N ot es N eg at iv e Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) Ir el an d £ Irl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) Sp ai n Pt a/ 10 0 kg (a ) ex 04 .0 4 E Ib ) 2  As iag o, Ca ci oc av al lo ,P ro vo lo ne ,R ag us an o, D an ­ bo , Ed am , Fo nt al , Fo nt in a, Fy nb o, G ou da , H av ar ti, M ar ib o, Sa m sÃ ¸ , Ti lsi t as w el l as th os e ch ee se s (o th er th an sa lte d Ri co tta an d th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a wa ter co nt en t, ca lcu lat ed by w ei gh t of th e no n- fa tty m at te r, no t ex ce ed in g 62 % an d of a fa tc on te nt ,b y w ei gh t, re fe rre d to \ \ I I I I I l \ \ I I I I I l I I I l I l I I I I \ \ dr y m at te r: I I \ \  of le ss th an 10 % (5) (11 )( 12) (13 ) I l I I 5 08 7 27 ,1 3 6 13 6, 5 9, 84 9  of 10 % or m or e (5) (11 )( 12) (13 ) I l 5 91 0 31 ,5 2 7 12 9, 5 11 ,4 43  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t l I I I l l Pa ul in , Ta le gg io , Bu tte rk as e as we ll as th os e ch ee se s (e xc lu di ng th os e ch ee se s m an uf ac tu re d I I I I I I I l I l I I I I l I I I I I l I l ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er l \ I I l co nt en t, ca lc ul at ed by w ei gh t of th e no n- fa tty m at te r, ex ce ed in g 62 % an a of a fa t co nt en t, by w ei gh t, re fe rre d to dr y m at te r: \ \ I I I I I l I I I I I l I l I I I \ \ I I I l I I l  of le ss th an 10 % o o n e 3) I l 3 49 7 18 ,6 5 4 21 8, 9 6, 77 1  of 10 % or m or e o n o n I 4 62 8 24 ,6 8 5 58 3, 2 8, 96 1 04 .0 4 E I c) O f a fa tc on te nt ,b y w ei gh ti n th e dr y m at te r: \ \ I \ \  of le ss th an 10 % (" ) I I 1 59 0 8, 48 1 91 7, 7 3, 07 8  of 10 °/o or m or e n I 2 35 0 12 ,5 3 2 83 4, 5 4, 54 9 04 .0 4 E II a) O fa dr y m at te r co nt en t, by we ig ht ,o f:  le ss th an 80 %  80 % or m or e o o I 5 91 0 7 99 2 31 ,5 2 42 ,6 2 7 12 9, 5 9, 64 0, 4 11 ,4 43 15 ,4 73 04 .0 4 E II b) O (,3 ) l I 4 61 5 24 ,6 1 5 56 7, 4 8, 93 6 23 .0 7 B I a) 3 o \ I     23 .0 7 B I a) 4 I I o I     23 .0 7 B Ib ) 3 o l 0, 03 2 27 7 1, 27 12 2, 8 0, 19 0 5, 54 23 .0 7 B I c) 3 I l o \ 0, 10 1 86 4 3, 96 38 3, 8 0, 59 4 17 ,3 3 23 .0 7 B II \ o \     (a ) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . l (b ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on ten t: l \ 86 0, 46 10 3, 6 0, 16 6 (c) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on ten t: I 79 0, 42 95 ,1 . 0, 15 3 (d ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on ten t: l 79 0, 42 95 ,1 0, 15 3 12.5.86 Official Journal of the European Communities No L 124/7 Notes (') For skimmed-milk powder consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976), the amount indicated shall be multiplied by the coefficient 0,54 . In intra-Community trade in skimmed-milk powder in the unaltered state , sold under Regulations (EEC) No 368/77 (OJ No L 52 , 24 . 2 . 1977) and (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977), the amount indicated shall be multiplied by the coefficient 0,20 . (3 ) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated multiplied by 1/100 of the weight of the lactic part contained in 100 kg of product . However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount resulting from the preceding calculation shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose and/or added casein and/or added caseinates per 100 kg of finished product, and , in particular :  the lactose content of the added whey. (4) However, for butter or concentrated butter covered by the measures , provided for :  in Regulation (EEC) No 3143 /85 (OJ No L 298 , 12 . 11 . 1985 , p. 9) the amount indicated shall be multiplied by the coefficient 0,28 ,  in Regulation (EEC) No 262/79 (OJ No L 41 , 16 . 2 . 1979), Regulation (EEC) No 442/84 (OJ No L 52 , 23 . 2 . 1984) and Regulation (EEC) No 1932 / 81 (OJ No L 191 , 14 . 7 . 1981 ), the amount indicated shall be multiplied by :  the coefficient 0,31 where the butter is to be used in formula A, formula C or formula D products ,  the coefficient 0,50 where the butter is to be used in formula B products,  in Regulation (EEC) No 2268/84 (OJ No L 208 , 3 . 8 . 1984), the amount indicated shall be multiplied by the coefficient 0,91 ,  in Regulation (EEC) No 2278 /84 (OJ No L 209, 4 . 8 . 1984), the amount indicated shall be multiplied by the coefficient 0,89,  in Article 13 ( 1 ) of Regulation (EEC) No 2956/84 (OJ No L 279 , 23 . 10 . 1984), the amount indicated shall be multiplied by the coefficient 0,56,  in Regulation (EEC) No 765/86 (OJ No L 72, 15 . 3 . 1986), the amount indicated shall be multiplied by a coefficient of 0,69 . ( s ) No monetary compensatory amount shall be paid in respect of exported cheese of which the free-at-frontier price, before application of a monetary compensatory amount and, where applicable , the refund in the exporting Member State, is less than 140 ECU per 100 kg. Where cheese of low value, as defined above, is being exported from one Member State to another, the document used to show that the cheese is of Community origin shall contain, in the box labelled 'designation of goods', one of the following references : »Oste af ringe vÃ ¦rdi , anvendelse af bemÃ ¦rkning (5), i bilag I , del 5 , til forordningen om fastsÃ ¦ttelse af monetÃ ¦re udligningsbelÃ ¸b . « KÃ ¤se mit geringem Wert, Anwendung FuÃ note ( 5 ) zum Anhang I Teil 5 der Verordnung zur Festsetzung der WÃ ¤hrungs ­ ausgleichsbetrÃ ¤ge ." «Ã ¤Ã Ã Ã ¹Ã ¬ Ã Ã ±Ã ¼Ã ·Ã »Ã ®Ã  Ã ±Ã ¾Ã ¯Ã ±Ã  Ã ºÃ ±Ã ' Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ·Ã  Ã Ã ·Ã ¼Ã µÃ ¯Ã Ã Ã ·Ã  (5) Ã Ã ¿Ã Ã ¼Ã ­Ã Ã ¿Ã Ã  5 Ã Ã ¿Ã ÃÃ ±Ã Ã ±Ã Ã Ã ®Ã ¼Ã ±Ã Ã ¿Ã  I Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã ¶Ã µÃ ¹ Ã Ã ± Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬. » 'Cheese of low value in accordance with note ( s ) in Part 5 of Annex I to the Regulation fixing monetary compensatory amounts .' «Queso de escaso valor, en aplicaciÃ ³n de la nota 5 de la Parte 5 del Anexo I del Reglamento por el que se fijan los montantes compensatorios monetarios . » «Fromages de faible valeur, application de la note 5 de l'annexe I , partie 5 , du rÃ ¨glement fixant les montants compensatoires monÃ ©taires . » «Formaggi di scarso valore in applicazione della nota 5 dell'allegato I , parte 5a , del regolamento che fissa gli importi compensativi monetari ». Kaas van geringe waarde , toepassing van voetnoot ( s ) van bijlage I , deel 5 , bij de verordening tot vaststelling van de monetaire compenserende bedragen." «Queijos de fraco valor, aplicaÃ §Ã £o da nota 5 do Anexo I , Parte 5 , do regulamento que fixa os montantes compensat6rios monetÃ ¡rios ». No monetary compensatory amount shall be granted in the importing Member State where the document showing the Community origin of the product in question contains one of the above wordings . If the cheese is being imported from a non-Community country, no monetary compensatory amount shall be granted where the free ­ at-frontier price , corrected to take account of the levy and the monetary compensatory amount for cheese of normal value, is less than 140 ECU per 100 kg. If a monetary compensatory amount is chargeable in respect of a consignment consisting of different types of cheese, of a value of less than 140 ECU per 100 kg, the monetary compensatory amount applicable shall , by way of derogation from Article 30 of Regulation (EEC) No 1371 / 81 (OJ No L 138 , 25 . 5 . 1981 , p. 1 ), be that for products falling within subheading ex 04.04 E I b) 2 of the Common Customs Tariff, of a water content , calculated by weight in the non-fatty matter, exceeding 62 % and of a fat content, by weight in the dry matter, of 10 % or more . No L 124/ 8 Official Journal of the European Communities 12.5.86 (') When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular the actual content by weight per 1 00 kg of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . For milk powder or granules (other than whey) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79 (OJ No L 199 , 7 . 8 . 1979) or in accordance with Article 1 of Regulation (EEC) No 3714/84 (OJ No L 341 , 29 . 12 . 1984) and feedingstuffs the lactic part of which contains milk powder or granules (other than whey), the amount shown shall be increased by the supplementary amounts indicated in the table below (where no amount is shown, only the supplementary amount shall apply): Content by weight of milk powder or granules (other than whey) in the finished product Germany DM/100 kg Netherlands FI/100 kg United Kingdom £/100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Denmark Dkr/ 100 kg Italy Lit/ 100 kg France FF/ 100 kg Greece Dr/ 100 kg Ireland £ Irl/ 100 kg More than 12 % but less than 30 % 0,849\|| 438 2,34 528,8 30 % or more but less \l\ l\\l than 50 % \ 1,698 Il 877 4,68 1 057,7l 50 % or more but less \\ \ \IlIl || than 70 % \\ 2,546 \ 1 315 7,01 1 586,5 70 % or more but less \ \ \ than 80 % 3,183l 1 644 8,77 1 983,2 80 % or more but less l l ll\ than 88 % l 3,565l\ 1 841 9,82 2 221,2ll 88 % or more 3,820 1 973 10,52 2 379,8 Where the products contain skimmed-milk powder purchased under the terms of Regulations (EEC) No 368/77 (OJ No L 52 , 24 . 2 . 1977), (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977) or (EEC) No 1844/77 (OJ No L 205 , 11 . 8 . 1977) and more than 9,0 grams of iron and/or 1,2 grams of copper per 100 kilograms , the supplementary amounts indicated above shall be multiplied by the coefficient 0,37 . If the product has not been produced in accordance with one of the Regulations referred to in the second and third paragraphs in this note , the coefficient 1,85 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State where Regulation (EEC) No 1624/76 (OJ No L 180, 6 . 7 . 1976) applies . (7) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated . However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount indicated shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates , contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1 /100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose and/or added casein and/or added caseinates per 100 kg of the product, and , in particular :  the lactose content of the added whey. 12.5.86 Official Journal of the European Communities No L 124/9 (') The basic amount for 100 kg of product falling within this subheading shall be equal to the amount indicated . However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the basic amount shall be equal to the amount indicated :  multiplied by the weight of the non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates , contained in 100 kg of the product, and then  divided by the weight of the non-fat part contained in 100 kg of the product . When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and , in particular :  the lactose content of the added whey. (') In the case of products to which whey and/or lactose and/or casein and/or caseinates have been added , no compensatory amount shall be granted . However, the amounts indicated shall apply if compensatory amounts have to be charged . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. ( 10) For cream covered by the measures provided for in Regulation (EEC) No 649/78 (OJ No L 86 , 1 . 4 . 1978), the monetary compensatory amount shall be multiplied by the coefficient 0,51 . (") For cheeses manufactured exclusively from sheep or goat milk :  the analysis check shall be carried out by immunological methods such as double immuno-diffusion and radial immuno-diffusion , supplemented as necessary by electrophoresis of the caseins ,  the party concerned shall be obliged , when completing the customs formalities , to state in the declaration provided for this purpose that the cheese in question was manufactured exclusively from sheep and/or goat milk. (") No compensatory amounts shall be applicable on imported cheeses covered by the provisions of Articles 7 ( 1 ), 9 ( 1 ), 10 and 11 of amended Regulation (EEC) No 2915/79 , provided that the free-at-frontier value applicable for the cheese in question , if one has been laid down, is respected or that the import price is not less than the amount specified in Article 11 ( 1 ) of that Regulation for the cheese in question , or on the cheeses specified in Articles 9 ( 1 ) and 11 (2) of that Regulation, provided that they are covered by (e), (f) or (r) of Annex II to that Regulation if it is established that they correspond to the description given therein . (u) In the case of cheeses presented in containers which also contain conserving liquid , in particular brine , the monetary compensatory amount is granted on the net weight, the weight of the liquid being deducted . NB: For the calculation of fat content, non-milk fats are not to be taken into account . No L 124/ 10 Official Journal of the European Communities 12 . 5 . 86 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Denmark UnitedKingdom Belgium/ Luxembourg Ireland Italy France Greece Spain Portugal DM/ 100 kg Fl/ 100 kg Dkr/ 100 kg £/ 100 kg Bfrs/Lfrs/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/100 kg 17.04 D I a) 1,897 2 761 12,64 1 226,1 17.04 D I b) 1 1,175 1 711 7,83 759,6 17.04 D I b) 2 1,676 2 439 11,17 1 083,2 17.04 D I b) 3 aa) 2,177 3 168 14,51 1 406,6 17.04 D I b) 3 bb) 2,244 3 264 14,95 1 449,4 17.04 D I b) 4 2,601 3 785 17,33 1 680,9 17.04 D I b) 5 2,797 4 070 18,64 1 807,3 17.04 D I b) 6 2,992 4 355 19,93 1 933,7 17.04 D I b) 7 3,112 4 528 20,73 2 010,8 17.04 D I b) 8 3,307 4 813 22,03 2 137,2 17.04 D II a) 3,019 2 876 13,79 1 912,7 17.04 D II a) ( 13 ) 2,546 2 632 12,49 1 619,0 17.04 D II b) 1 2,793 2 547 12,28 1 766,6 17.04 D II b) 1 ( 1J ) 2,320 2 303 10,98 1 472,9 17.04 D II b) 2 3,468 3 528 16,78 2 202,7 17.04 D II b) 2 ( 1J) 2,995 3 284 15,48 1 909,0 17.04 D II b) 3 3,608 4 111 19,29 2 302,3 17.04 D II b) 3 O 3,253 3 928 18,31 2 082,0 17.04 D II b) 4 3,432 4 387 20,33 2 202,5 17.04 D II b) 4 ( ») 3,243 4 290 19,81 2 085,0 18.06 B I 1,577 1 632 7,75 1 002,8 18.06 B II a) 2,557 1 974 9,76 1 608,0 18.06 B II a) (") 2,227 1 804 8,85 1 403,3 18.06 B II b) 3,528 2 475 12,43 2 212,2 18.06 B II b) ( 15 ) 3,026 2 216 11,05 1 900,7 18.06 C I 2,543 2 029 9,97 1 600,6 18.06 C I ( 1J ) 2,023 1 761 8,55 1 277,5 18.06 C II a) 1 1,567 2 280 10,44 1 012,3 18.06 C II a) 2 1,915 2 786 12,76 1 237,3 18.06 C II b) 1 2,805 3 246 15,21 1 791,2 18.06 C II b) 1 ( 1J) 2,545 3 111 14,49 1 629,6 18.06 C II b) 2 3,209 3 454 16,32 2 042,9 18.06 C II b) 2 ( ») 2,831 3 259 15,28 1 807,9 18.06 C II b) 3 3,521 3 452 16,49 2 232,5 18.06 C II b) 3 ( ,3 ) 3,001 3 184 15,07 1 909,4 18.06 C II b) 4 4,006 3 703 17,83 2 534,6 18.06 C II b) 4 O 3,345 3 361 16,01 2 123,4 18.06 D I a) (') 5,296 3 063 15,95 3 308,0 18.06 D I b) C) (') 5,296 3 063 15,95 3 308,0 18.06 D II a) 1 3,035 3 201 15,16 1 930,4 18.06 D II a) 1 ( ») 2,657 3 006 14,12 1 695,4 12 . 5 . 86 Official Journal of the European Communities No L 124/ 11 Positive Negative CCT heading No Germany Netherlands Denmark UnitedKingdom Belgium/ Luxembourg Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Dkr/ 100 kg £/ 100 kg Bfrs/Lfrs/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/100 kg 18.06 D II a) 1 ( 1S ) 2,806 3 083 14,53 1 788,0 18.06 D II a) 2 ( ¢) 3,035 3 201 15,16 1 930,4 18.06 D II a) 2 ( ¢) ( 13 ) 2,657 3 006 14,12 1 695,4 18.06 D II a) 2 (8 ) ( 15 ) 2,806 3 083 14,53 1 788,0 18.06 D II b) 1 7,225 4 058 21,23 4 504,9 18.06 D II b) 1 ( 13 ) 5,216 3 021 15,72 3 256,5 18.06 D II b) 1 ( ,5 ) 6,007 3 430 17,89 3 748,3 18.06 D II b) 2 ( 10) 4,666 4 206 20,32 2 949,2 18.06 D II b) 2 O 3,862 3 792 18,12 2 449,9 18.06 D II b) 2 ( 12) 7,225 4 058 21,23 4 504,9 18.06 D II b) 2 (1J ) 5,216 3 021 15,72 3 256,5 18.06 D II b) 2 ( 15) 6,007 3 430 17,89 3 748,3 18.06 D II c) 1 (2) 18.06 D II c) 2 (2) 19.02 B II a) 4 aa) (6) 1,176 1 711 7,84 759,9 19.02 B II a) 5 aa) (') 1,764 2 567 11,75 1 140,0 19.03 A (7) 2,980 4 336 19,85 1 925,5 19.03 B I O 2,980 4 336 19,85 1 925,5 19.03 B II O 2,460 3 580 16,39 1 590,0 19.04 1,535 2 234 10,23 992,0 19.08 B I a) 1,741 2 533 11,60 1 124,8 19.08 B I b) 3,133 4 559 20,87 2 024,7 19.08 B II a) 0 0 0 386,9 19.08 B II b) 1 1,469 2 138 9,79 949,3 19.08 B II b) 2 2,996 2 927 13,99 1 900,4 19.08 B II b) 2 ( 13) 1,988 2 406 11,22 1 272,7 19.08 B II c) 1 1,817 2 644 12,11 1 174,3 19.08 B II c) 2 3,344 3 433 16,31 2 125,4 19.08 B II c) 2 O 2,336 2 912 13,54 1 497,7 19.08 B II d) 1 2,340 3 404 15,59 1 511,7 19.08 B II d) 2 3,867 4 193 19,79 2 462,8 19.08 B II d) 2 (") 2,859 3 672 17,02 1 835,1 19.08 B III a) 1 1,048 1 525 0 677,1 19.08 B III a) 2 2,956 2 511 12,24 1 866,0 19.08 B III a) 2 (") 1,697 1 860 8,77 1 081,3 19.08 B III b) 1 1,570 2 285 10,46 1 014,5 19.08 B III b) 2 3,097 3 074 14,66 1 965,6 19.08 B III b) 2 H 2,089 2 553 11,89 1 337,9 19.08 B III c) 1 2,440 3 551 16,26 1 577,0 19.08 B III c) 2 3,568 3 760 17,80 2 270,5 19.08 B III c) 2 (1J ) 2,560 3 239 15,03 1 642,8 19.08 B IV a) 1 1,497 2 178 9,97 967,2 19.08 B IV a) 2 2,515 2 704 12,77 1 601,3 19.08 B IV a) 2 (13) 1,843 2 357 10,92 1 182,8 19.08 B IV b) 1 1,869 2 720 12,45 1 207,9 19.08 B IV b) 2 3,126 3 116 14,85 1 984,4 19.08 B IV b) 2 ( 1J) 2,118 2 595 12,08 1 356,7 19.08 B V a) 1,796 2613 11,97 1 160,7 19.08 B V b) 1,994 2 903 13,29 1 289,0 No L 124/ 12 Official Journal of the European Communities 12 . 5 . 86 Positive Negative CCT heading No Germany Netherlands Denmark UnitedKingdom Belgium/ Luxembourg Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Dkr/ 100 kg £/ 100 kg Bfrs/Lfrs/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 21.07 C I 1,577 1 632 7,75 1 002,8 21.07 C II a) 2,557 1 974 9,76 1 608,0 21.07 C II a) ( 1S ) 2,227 1 804 8,85 1 403,3 21.07 C II b) 3,528 2 475 12,43 2 212,2 21.07 C II b) ( ,s ) 3,026 2 216 11,05 1 900,7 21.07 D I a) 1 6,362 3 286 17,53 3 963,9 21.07 D I a) 2 7,281 3 760 20,02 4 531,6 21.07 D I b) 1 0 0 0 352,3 21.07 D I b) 2 0,890 0 0 553,9 21.07 D I b) 3 6,472 3 342 17,80 4 028,1 21.07 D II a) 1 (4) 21.07 D II a) 2 (4) 21.07 D II a) 3 (4) 21.07 D II a) 4 (4) 21.07 D II b) O 21.07 G II a) 1 (') C) 1,618 0 0 1 007,0 21.07 G II a) 1 (') C) ( ») 1,145 0 0 713,3 21.07 G II a) 1 (') O (,5) 1,332 0 0 829,0 21.07 G II a) 2 aa) ( «) (') 2,217 1 707 8,44 1 393,9 21.07 G II a) 2 aa) (') (') ( 1J) 1,744 0 7,14 1 100,2 21.07 G II a) 2 aa) (') (') ( 1S) 1,931 1 559 7,65 1 215,9 21.07 G II a) 2 bb) ( «) (') 2,516 2 143 10,43 1 587,3 21.07 G II a) 2 bb) (') (') (") 2,043 1 899 9,13 1 293,6 21.07 G II a) 2 bb) ( ») (') ( l5 ) 2,230 1 995 9,64 1 409,3 21.07 G II a) 2 cc) (') (') 2,815 2 578 12,43 1 780,8 21.07 G II a) 2 cc) (') (') ( 13) 2,342 2 334 11,13 1 487,1 21.07 G II a) 2 cc) (') (') ( 1S ) 2,529 2 430 11,64 1 602,8 21.07 G II b) 1 (') (') 2,105 1 545 7,70 1 321,9 21.07 G II b) 1 (') O (13) 1,632 0 0 1 028,2 21.07 G II b) 1 ( «) (') ( ,5 ) 1,819 0 0 1 143,9 21.07 G II b) 2 aa) (') (') 2,565 2 214 10,76 1 618,9 21.07 G II b) 2 aa) ( «) (') (") 2,092 1 970 9 46 1 325,2 21.07 G II b) 2 aa) ( «) (') ( ,s ) 2,279 2 066 9,97 1 440,9 21.07 G II b) 2 bb) (') (') 2,864 2 650 12,75 1 812,3 21.07 G II b) 2 bb) (') (') ( 1J ) 2,391 2 406 11,45 1 518,6 21.07 G II b) 2 bb) (') (') ( 1S) 2,578 2 502 11,96 1 634,3 21.07 G II c) 1 (') O 2,488 2 103 10,25 1 569,4 21.07 G II c) 1 (') (') (") 2,015 1 859 8,95 1 275,7 21.07 G ii c) i o o n 2,202 1 955 9,46 1 391,4 21.07 G 11 c) 2 aa) (') (9) 3,087 2 974 14,24 1 956,3 21.07 G II c) 2 aa) (') (') ( 1J) 2,614 2 730 12,94 1 662,6 21.07 G II c) 2 aa) (') (') ( 15 ) 2,801 2 826 13,45 1 778,3 21.07 G II c) 2 bb) (') (') 3,311 3 301 15,73 2 101,4 21.07 G II c) 2 bb) (') O (") 2,838 3 057 14,43 1 807,7 21.07 G II c) 2 bb) (') (') ( 1S) 3,025 3 153 14,94 1 923,4 21.07 G II d) 1 3,185 3 116 14,89 2 019,3 21.07 G II d) 1 (n) 2,712 2 872 13,59 1 725,6 21.07 G II d) 1 ( ,s ) 2,899 2 968 14,10 1 841,3 12 . 5 . 86 Official Journal of the European Communities No L 124/ 13 Positive Negative CCT heading No Germany Netherlands Denmark UnitedKingdom Belgium/ Luxembourg Ireland Italy France Greece Spain Portugal DM/100 kg Fl/100 kg Dkr/ 100 kg £/ 100 kg Bfrs/Lfrs/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 21.07 G lid) 2 3,709 3 878 18,38 2 357,8 21.07 G II d) 2 ( ») 3,236 3 634 17,08 2 064,1 21.07 G II d) 2 ( 1S) 3,423 3 730 17,59 2 179,8 21.07 G II e) 4,229 4 636 21,84 2 694,2 21.07 G II e) O 3,756 4 392 20,54 2 400,5 21.07 G II e) ( ,s ) 3,943 4 488 21,05 2 516,2 21.07 G III a) 1 3,236 1 671 8,90 2 014,1 21.07 G III a) 1 ( 1J) 2,291 0 0 1 426,6 21.07 G III a) 1 (,5) 2,663 0 7,33 1 658,0 21.07 G III a) 2 aa) 3,835 2 542 12,89 2 401,0 21.07 G III a) 2 aa) (,3 ) 2,890 2 054 10,29 1 813,5 21.07 G III a) 2 aa) (") 3,262 2 246 11,32 2 044,9 21.07 G III a) 2 bb) 4,134 2 978 14,88 2 594,4 21.07 G III a) 2 bb) ( ») 3,189 2 490 12,28 2 006,9 21.07 G III a) 2 bb) ( ,s) 3,561 2 682 13,31 2 238,3 21.07 G III b) 1 3,723 2 380 12,15 2 329,0 21.07 G III b) 1 O 2,778 1 892 9,55 1 741,5 21.07 G III b) 1 ( ,s) 3,150 2 084 10,58 1 972,9 21.07 G III b) 2 4,183 3 049 15,21 2 626,0 21.07 G III b) 2 (,}) 3,238 2 561 12,61 2 038,5 21.07 G III b) 2 ( 15 ) 3,610 2 753 13,64 2 269,9 21.07 G III c) 1 4,106 2 938 14,70 2 576,5 21.07 G III c) 1 ( ,3) 3,161 2 450 12,10 1 989,0 21.07 G III c) 1 ( 1S ) 3,533 2 642 13,13 2 220,4 21.07 G III c) 2 4,630 3 700 18,19 2 915,0 21.07 G III c) 2 ( ,3) 3,685 3 212 15,59 2 327,5 21.07 G III c) 2 O 4,057 3 404 16,62 2 558,9 21.07 G III d) 1 4,803 3 951 19,34 3 026,4 21.07 G III d) 1 ( 1J ) 3,858 3 463 16,74 2 438,9 21.07 G III d) 1 ( ,s ) 4,230 3 655 17,77 2 670,3 21.07 G III d) 2 5,027 4 278 20,84 3 171,5 21.07 G III d) 2 ( ») 4,082 3 790 18,24 2 584,0 21.07 G III d) 2 ( ,s) 4,454 3 982 19,27 2 815,4 21.07 G III e) 5,325 4711 22,82 3 363,9 21.07 G III e) O 4,380 4 223 20,22 2 776,4 21.07 G III e) (") 4,752 4415 21,25 3 007,8 21.07 G IV a) 1 4,854 2 507 13,35 3 021,1 21.07 G IV a) 1 ( ,3) 3,436 1 775 9,46 2 139,8 21.07 G IV a) 1 ( ») 3,995 2 063 10,99 2 487,0 21.07 G IV a) 2 5,453 3 378 17,34 3 408,0 21.07 G IV a) 2 ( ») 4,035 2 646 13,45 2 526,7 21.07 G IV a) 2 H 4,594 2 934 14,98 2 873,9 21.07 G IV b) 1 5,341 3 216 16,60 3 336,0 21.07 G IV b) 1 ( ,3) 3,923 2 484 12,71 2 454,7 21.07 G IV b) 1 ( 1S) 4,482 2 772 14,24 2 801,9 21.07 G IV b) 2 5,726 3 776 19,16 3 584,7 21.07 G IV b) 2 ( ,J) 4,308 3 044 15,27 2 703,4 21.07 G IV b) 2 (") 4,867 3 332 16,80 3 050,6 21.07 G IV c) 5,724 3 774 19,15 3 583,5 No L 124/ 14 Official Journal of the European Communities 12 . 5 . 86 l Positive Negative CCT heading No Germany Netherlands Denmark UnitedKingdom Belgium/ Luxembourg Ireland Italy France Greece Spain Portugal DM/100 kg Fl/100 kg Dkr/ 100 kg £/ 100 kg Bfrs/Lfrs/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 21.07 G IV c) (") 4,306 3 042 15,26 2 702,2 21.07 G IV c) ( 1S) 4,865 3 330 16,79 3 049,4 21.07 G V a) 1 7,281 3 760 20,02 4 531,6 21.07 G V a) 1 ( 13 ) 5,154 2 662 14,19 3 209,8 21.07 G V a) 1 ( ,5) 5,992 3 095 16,49 3 730,5 21.07 G V a) 2 7,431 3 978 21,02 4 628,3 21.07 G V a) 2 ( ,J) 5,304 2 880 15,19 3 306,5 21.07 G V a) 2 ( ,5 ) 6,142 3 313 17,49 3 827,2 21.07 G V b) 7,629 4 267 22,34 4 756,6 21.07 G V b) ( 1J) 5,502 3 169 16,51 3 434,8 21.07 G V b) ( ,s ) 6,340 3 602 18,81 3 955,5 21.07 G VI to IX C) l 29.04 C III a) 1 1,640 2 386 10,93 1 059,8 29.04 C III a) 2 2,925 4 257 19,49 1 890,3 29.04 C III b) 1 2,336 3 399 15,56 1 509,6 29.04 C III b) 2 4,160 6 054 27,72 2 688,4 35.05 A 1,802 2 622 12,01 1 164,5 38.19 T I a) 1,640 2 386 10,93 1 059,8 38.19 T I b) 2,925 4 257 19,49 1 890,3 38.19 T II a) 2,336 3 399 15,56 1 509,6 38.19 T II b) 4,160 6 054 27,72 2 688,4 12 . 5 . 86 Official Journal of the European Communities No L 124/ 15 (') In the case of goods not containing added whey, lactose, casein or caseinates the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed-milk contained in such goods . However, where the monetary compensatory amount re ­ sulting from this calculation is greater than that fixed above , the latter shall be applied . ( 1) Amounts applicable as appropriate on goods falling within subheadings 21.07 G VI to IX. (4) At the time of the completion of customs formalities , the party concerned shall be required to state in the declaration provided for this purpose :  the actual content by weight of skimmed-milk powder contained in the goods,  the added whey and/or lactose and/or casein and/or caseinates content and the lactose content of the added whey, per 100 kg of finished product. The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . ( s ) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk or milk products , contained in the goods . Apply to these quantities the compensatory amount applied when such products are traded as such . (6) These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . ( 7) For goods falling within this subheading, the monetary compensatory amount shall be applied only according to the weight of the macaroni, spaghetti and similar products . (') If the product contains added whey and/or lactose and/or casein and/or caseinates no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quan ­ tities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 3034/80 , less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. However, if compensatory amounts have to be charged, the amounts fixed shall apply normally . C) The first and second parts of note (*) shall not apply to goods in immediate packings of a net capacity of 1 kg or less . ( 10) Preparations for the manufacture of chocolate or chocolate milk crumb, containing more than 6,5 % but less than 1 1 % by weight of milkfats , more than 6,5 % but less than 15 % by weight of cocoa, and more than 50 % but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose), presented in irregular pieces . (u) Amount applicable to chocolate milk crumb as defined in note (10) above, if it contains reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. (n) Amount applicable to products other than those falling under notes ( 10), (") above and (1J), ( 15) below. (") Amount applicable to products other than those falling under note ( I5) below, if they contain reduced-price butter under the Regulations given in note (") to Part 5 of this Annex . ( 15 ) Amount applicable to ice-cream and to preparations for making ice-cream and similar edible products called 'ice-mix', if they contain reduced-price butter under the Regulations given in note (4) to Pan 5 of this Annex. No L 124/ 16 Official Journal of the European Communities 12 . 5 . 86 ANNEX II Monetary coefficients Products Member States Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033 /80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar 0,982 0,971 0,982 0,982 0,976 0,982 0,982 0,976 0,971 0,982 0,982 0,971 0,982 0,982 0,976 0,982 0,982 0,976 0,971 0,982 1,071 1,071 1,107 1,107 1,107 1,107 1,107 1,107 1,071 1,107   1,015 1,015 1,065 1,065 1,065 1,065 1,030 1,065 1,065 1,015 1,065 1,033 1,017 1,047 1,063 1,063 1,063 1,012 1,063 1,063 1,017 1,063 1,241 1,241 1,418 1,418 1,418 1,418 1,383 1,418 1,418 1,241 1,418 1,015 1,015 1,015 1,015 1,015 1,015 1,015 1,014 1,014 1,014 1,014 1,014 1,014 1,014 1,022 1,022 1,022 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 1 £ (Irl) = 61,2606 Bfrs/Lfrs 11,1072 Dkr 2,99926 DM 9,76610 FF 3,37938 F1 0,901867 £ (UK) 2 087,32 Lit 191,172 Dr 203,103 Esc 193,651 Pta 100 Lit = 2,97570 Bfrs/Lfrs 0,536979 Dkr 0,145960 DM 0,464708 FF 0,164358 F1 0,0479083 £ (Irl) 0,0431467 £ (UK) 9,17037 Dr 9,74102 Esc 9,28771 Pta 1 £ (UK) = 68,9358 Bfrs/Lfrs 12,5009 Dkr 3,37694 DM 10,7617 FF 3,80698 F1 1,10883 £ (Irl) 2 317,67 Lit 212,164 Dr 225,975 Esc 214,661 Pta 12 . 5 . 86 Official Journal of the European Communities No L 124/ 17 ANNEX IV Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of Italy, France, the United Kingdom, Greece , Spain and Portugal from 25 April 1986 until the dates set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports and exportscarried out from Italy Milk and milk products Beef and veal Cereals Sugar Wine 0,241980 0,241980 0,399407 0,241980 0 12 May 1986 12 May 1986 1 July 1986 1 July 1986 1 September 1986 France Milk and milk products Beef and veal Cereals and sugar Wine 0,372217 0,538807 0,772656 0 12 May 1986 12 May 1986 1 July 1986 1 September 1986 United Kingdom Milk and milk products , beef and veal Cereals and sugar 0,681752 0,871403 % 12 May 1986 1 July 1986 Greece Milk and milk products , beef and veal Cereals and sugar Wine 0,657273 0,660000 0,616136 12 May 1986 1 July 1986 1 September 1986 Spain Cereals and sugar Wine 0 0 1 July 1986 1 September 1986 Portugal Sugar 0,550740 1 July 1986